

SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Agreement”), dated as of October 10,
2006, by and between the parties hereto, Michael J. Dodak (“Employee”) and
Global Axcess Corp (“Employer” or “Company”).
 
RECITALS
 
On or about June 25, 2004, the Company and the Employee entered into that
certain Employment Agreement (the “Employment Agreement”).
 
The parties desire to terminate the Employment Agreement and otherwise resolve
amicably all issues arising out of the cessation of Employees’ employment, and
to memorialize their Agreement. Therefore, in consideration of the mutual
covenants and promises set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties expressly, knowingly and voluntarily agree as follows:
 
AGREEMENTS
 
1.  The foregoing recitals are incorporated by reference and are acknowledged to
be true and correct.
 
2.  In exchange for the promises made by Employer contained in this Agreement,
Employee agrees as follows:
 
a.  Employee's last day of employment is established as Saturday, September 30,
2006 (the “Effective Date”). On the Effective Date Employee shall cease being an
employee, officer and director of Employer.
 
b.  Employee, for Employee and Employee’s heirs, assigns, executors, successors,
agents, attorneys and representatives, and any person acting by, through, on
behalf of, or under Employee hereby covenants not to sue, and irrevocably and
unconditionally releases Employer, and all of its past, present and future
directors, shareholders, officers, agents, employees and current and former
affiliated parent and/or subsidiary business entities, (collectively
“Releasees”), and each of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown that Employee ever had, or now has against the
Releasees based on or arising out of any financial obligations Employer owes to
Employee by virtue of any agreement between the parties therefor.
 
c.  For a reasonable period of time in connection with his separation from
employment, Employee agrees to cooperate with the Employer in connection with
the transition of various activities as reasonably requested by the Employer.
Such activities shall include, but will not be limited to, the transition of any
and all of Employee’s files (including both hardcopy and electronic information)
to the Employer’s CEO.
 

--------------------------------------------------------------------------------


 
d.  Employee warrants that while in the employ of the Employer, Employee did not
misrepresent the Employer or deal with any third party in bad faith. Provided,
however, that in the event a third party makes any claim or assertion that
Employee misrepresented the Employer or dealt in bad faith, such claim or
assertion shall not serve to relieve Employer of its obligations under this
Agreement. Employee further warrants that Employee has not incurred any expenses
or obligations or liabilities on behalf of the Employer which have not been
disclosed to the Employer at the signing of this Agreement.
 
e.  Employee recognizes that he is deemed an “insider” of Employer and that such
status shall continue until 90 days from the Effective Date (and thereafter if
Employee gains access to non-public information concerning Employer). During the
ninety (90) days of Employee’s insider status after the Effective Date, the
Employee shall not trade in Company Securities. During the next ninety (90) day
period, the Employee shall be permitted to sell up to 100,000 shares of Company
securities. Provided, however, that in the event the Employer fails to make any
payment required under this Agreement, the foregoing restrictions on Employee’s
right to trade in Company securities are void and of no force and effect. In the
event Employee trades in Company securities during such period, Employee shall
file all SEC forms applicable to any such trading activities.
 
3.  Employee agrees that during his employment with Employer, he had access to
and was exposed to the Employer’s, trade secrets (as that term is defined in
Section 688.002(4) of the 2005 Florida Statutes) and confidential business and
professional information, including, but not limited to, Employer’s policies,
organization, management, marketing, finances, future plans, budgets,
strategies, promotional materials, pricing, profit margin, product development,
employee skills and compensation, customer or client lists and contacts, the
goodwill associated with the Employer’s customers or clients and other
confidential business information that does not qualify as trade secrets.
Employee acknowledges and agrees that the release of any such trade secrets or
confidential business or professional information will irreparably harm the
Employer and that the Employer’s trade secrets and confidential business and
professional information are legitimate business interests of the Employer. In
exchange for the Employer’s covenants and promises, and other good and valuable
consideration in this Agreement, Employee agrees to be subject to the following
Non-Competition, Non-Solicitation, and Non-Disclosure provisions.
 
a.  Employee agrees that for sixty (60) months following his termination from
employment, he will NOT, anywhere in the world:
 
(i)  directly or indirectly, as either an owner, operator, agent, employee,
independent contractor, investor, advisor, consultant, partner, officer,
director, shareholder or in any other capacity, engage, participate or invest in
a business which competes with the Employer or its affiliated or related
entities with the exception of Cash Axcess Corporation (Proprietary) Limited
(“CAC”) in which the Employer agrees to allow Employee to provide consulting
services to CAC until Employer has received all monies due to Employer from the
sale of Employer’s ownership in CAC to Coin Security Group (Proprietary) Limited
estimated to be in April 2007; and/or
 

--------------------------------------------------------------------------------


 
(ii)  directly or indirectly solicit, entice, encourage or induce any employee
of the Employer or its affiliated or related entities or any person, who at any
time within one (1) year prior to the termination of Employee’s employment shall
have been an employee of the Employer or its affiliated or related entities, to:
(A) terminate or negatively alter his or her relationship with the Employer; (B)
to become employed by or associated with any person or company other than
Employer; (C) solicit the business of any current or former client or customer
of the Employer (other than on behalf of the Employer); or (D) induce any former
or current supplier, vendor, consultant, or independent contractor of the
Employer to terminate or negatively alter his, her, or its relationship with the
Employer; and/or
 
(iii)  directly or indirectly, reveal, disclose, publish, use or direct or
authorize another to reveal, disclose, publish or use Employer’s or its
affiliated or related entities’ trade secrets or confidential business or
professional information without the prior written consent of Employer.
 
(iv)  Nothing herein contained, however, shall restrict Employee from overseeing
personal and family investments, including, without limitation, any investments
in not more than three percent (3%) of the voting securities in any business
which competes with the Employer or its affiliated or related entities whose
stock is listed on a national securities exchange or is actively traded on the
NASDAQ so long as in connection with such investments Employee does not render
services, directly or indirectly, to a business that competes with the Employer
or its affiliated or related entities. Additionally, nothing contained herein
shall preclude the Employee from selling and processing debit cards anywhere in
the world, so long as Employee does not serve as an officer, director,
shareholder or consultant in Electronic Payment and Transfer Corp., the
Company’s former subsidiary.


b.  Employee agrees that all records, files, data, documents and the like
relating to the Employer shall be and remain the sole property of the Employer.
Upon termination of Employee’s employment with Employer, Employee shall not
remove from the Employer’s premises or retain any of the materials described in
this Section 3.b without the prior written consent of the Employer, and such
materials in Employee’s possession shall be delivered promptly to the Employer.
 
c.  Employee acknowledges that the legitimate business interests of the Employer
are of a special, unique and extraordinary character, that the restrictions
contained in this Section 3 are necessary to protect such legitimate business
interests and that damages at law would be an inadequate remedy. Employee agrees
that the Employer shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief,
without the need to show actual damages, without bond and that the rights and
remedies of the Employer under this Agreement are cumulative and not exclusive
of any other right, power or remedy which the Employer may have under any other
agreement or by law. In the event Employer successfully obtains a preliminary or
temporary injunction against Employee for any violation of this Section 3, the
Employer shall be relieved of any obligation to pay Employee the sums required
under this Agreement.
 

--------------------------------------------------------------------------------


 
d.   In the event that a court of competent jurisdiction shall determine that
any provision of this Section 3 is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then only as to enforcement of
this Section 3 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.


4.  Employee agrees to provide, free of charge, up to twenty (20) hours per
month of consulting and/or advisory assistance to the Employer as requested by
the Employer for a period of six (6) months following the Effective Date. Such
consulting and/or advisory assistance may be performed by Employee at Employee’s
place of business.
 
5.  The Employer agrees as follows:
 
a.  Contemporaneously with the execution of this Agreement, Employer shall pay
to Employee accrued Paid Time Off (“PTO”) of $42,301.14 (less applicable
withholdings, FICA, FUTA and other amounts customarily withheld from employees
of Employer) plus his regular bi-weekly payroll deposit for work through
September 30, 2006.
 
b.  Employer will pay Employee approximately 16 months of compensation over a 24
month period as follows: commencing October 31, 2006 and on the last day of each
of the following 23 months thereafter (the “Payment Term”) the Employer shall
pay Employee the sum of $15,699.04 (the “Severance Payment”).
 
c.  At such time as the Company receives payment from Coin Security Group in
connection with the sale of the Company’s remaining ownership interest in Cash
Axcess Corporation, and the balance owed to Employee is equal to or greater than
the sum of $57,698.86, the Employer shall pay to Employee a lump sum in the
amount of $57,698.86, and the remaining balance of the Severance Payment due
Employee after such lump sum payment shall be paid to Employee in equal
installments over the remaining Payment Term. In the event the balance of the
Severance Payment is less than $57,698.86 at the time the foregoing payment is
received from Coin Security Group, then the balance of the Severance Payment
shall be paid to Employee in full with one lump sum payment.
 
d.  The Severance Payment set forth in Section 5.b. may be prepaid at any time
by Employer in its sole discretion if Employer determines that it has the cash
resources to make such prepayment.
 
e.  In the event of a “Change in Control” of Employer the Employer’s assets, the
entire remaining balance of the Severance Payment owed to Employee shall be paid
within fifteen (15) business days after such event takes place. For purposes of
this Agreement, “Change in Control” shall mean (A) any merger or consolidation
of the Employer with another entity, whether or not the Employer is the
continuing or surviving entity, that has been voted on and approved by a
majority of the Employer’s shareholders and in which a majority of the
Employer’s voting capital stock is transferred to holders different from persons
or their affiliates who held the stock immediately prior to such transaction or
(B) any sale of all or substantially all of the Employer’s assets to another
entity or person that has been voted on and approved by a majority of the
Employer’s shareholders and of which a majority of the capital stock is held by
holders different from persons or their affiliates who hold voting capital stock
of the Employer.
 

--------------------------------------------------------------------------------


 
f.  If Employer fails to make a payment when due pursuant to Section 5 a, b, c
and e, then upon written notification of such default from Employee to the
Employer, the Company shall have thirty (30) days to cure the default. If the
Employer does not cure the default within the 30-day period then the entire
remaining balance of the Severance Payment owed to Employee shall become due and
payable.
 
g.  Employer will pay for the reasonable attorneys’ fees of Employee to have an
attorney of his choice review the Employment Agreement. Such attorney will also
be the same attorney used by Mr. David Fann regarding Mr. Fann’s separation
agreement and release.
 
h.  For those expenses not previously reimbursed pursuant to Section 5a hereof,
within ten days of the Effective Date Employer will reimburse Employee for any
remaining customary business expenses incurred on behalf of, and subject to the
sole discretion of, Employer after submission of appropriate supporting
documentation.
 
i.  Employer will pay the lesser of: (i) $6,600 or (i) the maximum permitted by
law in matching dollars as per the Company’s 401K Plan for contributions made
after the Effective Date but before the end of 2006.
 
j.  During the period beginning on the Effective Date and ending March 31, 2008
Employer will provide Employee with healthcare benefits for himself and his
family to the extent that that is permissible under its healthcare plans adopted
for its employees as a group; and to the extent that such provision is not
permissible, Employer will pay Employee a monthly dollar amount equal to the
premium it would otherwise pay on behalf of Employee. As of the Effective Date
such medical benefits premiums are estimated to be equal to approximately $786
per month.
 
k.  Employee will be allowed to keep the following Company-owned assets: (i)
laptop computer used by Employee as of the Effective Date, (ii) mobile phone
used by Employee as of the Effective Date, (iii) pictures displayed at the
Employer’s corporate office at Ponte Vedra Beach, Florida that were taken by
Employee. Employee agrees to provide Employer with an electronic copy of all
Employer files from the Employee’s laptop computer and subsequently remove said
files from the laptop computer.
 
6.  The parties agree that this Agreement is undertaken with mutual respect and
in the best interest of both parties. The parties agree that this Agreement
shall not constitute and shall not be construed as an admission of liability or
wrongdoing by either party.
 
7.  Either party’s failure to enforce any provision(s) of this Agreement shall
not in any way be construed as a waiver of that provision(s) or prevent that
party thereafter from enforcing each and every provision of this Agreement.
 
8.  If any of the provisions contained in any paragraph herein are found null,
void, or inoperative, for any reason, the remaining provisions shall remain in
full force and effect.
 

--------------------------------------------------------------------------------


 
9.  The parties agree that they will not make any untruthful oral or written
statement or take any other action which disparages or criticizes the other
party hereto, or Employer’s or its affiliated or related entities’
administration, employees, management, officers, shareholders or directors. The
parties agree that in response to any third party inquiries that the parties may
state such separation was on friendly terms. In the event any press release is
issued relating to Employee’s termination of employment with Employer, the
parties shall mutually agree and approve the language of such release.
 
10.  Employee and Employer acknowledge that they have read each of the sections
herein and fully understand the terms, nature, and effect of this Agreement,
which they voluntarily execute in good faith and deem to be a fair and equitable
settlement of this matter.
 
11.  Except as otherwise provided in Section 5g, Employer and Employee will each
bear their own costs and expenses incurred in the preparation, review and
execution of this Agreement.
 
12.  This Agreement supersedes any prior agreement or understanding between the
parties, written or oral, and constitutes a complete resolution of all claims by
Employee against Releasees. There may be no modification of this Agreement
except in writing signed by the parties. The Employment Agreement and any other
employment agreements and/or modifications or amendments thereto are hereby
deemed terminated and of no force or effect. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, in the event the
non-competition and non-solicitation agreements contained in Section 3 of this
Agreement are determined to be unenforceable, the non-competition and
non-solicitation obligations in the Employment Agreement shall also continue in
full force and effect. Moreover, Employee agrees that Employee has the
obligation to and will maintain and protect the confidentiality of Confidential
Information (as defined in said Employment Agreement) following the date of this
Agreement. Under no circumstances and at no time shall Employee, directly or
indirectly, disclose, divulge, render or offer any knowledge or information with
respect to any Confidential Information. Employee acknowledges and agrees that
the unauthorized use or disclosure of any of Employer's Confidential
Information, obtained by Employee during the course of employment with Employer
constitutes unfair competition. Employee therefore promises and agrees not to
engage in any unfair competition with Employer after separation from employment.
 
13.  All notices, consents and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given when (a) delivered by
hand, (b) sent by telex or telecopier (with receipt confirmed), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested), in each case to the appropriate
addresses and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by notice to the other parties):
 

 
For Employee:
Michael J. Dodak
Address on file with the Human Resource department of Employer
(Personal & Confidential)



--------------------------------------------------------------------------------


 

 
For Employer:
Global Axcess Corp
Attn: Chief Executive Officer
224 Ponte Vedra Park Drive
Suite 100
Ponte Vedra Beach, Florida 32082
Fax Number: (904) 280-3950
(Personal & Confidential)

 
14.  This Agreement may be filed as a material agreement with appropriate
regulatory authorities. Any press release relating to this Agreement or the
termination of Employee shall be furnished to Employee for his review and
approval prior to its release to the public.
 
15.  Employee agrees to cooperate with Employer in a reasonable way with respect
to matters arising prior to or subsequent to the signing of this Agreement with
respect to which Employee had some involvement or knowledge prior to the
Effective Date, it being agreed that any cooperation or consultation shall not
unreasonably interfere with Employee’s subsequent employment, if any.
 
16.  Employee agrees that all correspondence, drawings, reports, ideas, manuals,
letters, data, notes, analyses, sales information, personnel information,
notebooks, reports, charts, programs, proposals, legal agreements, files,
memoranda, records, and any other documents concerning the Employer’s customers
or products or processes, whether or not prepared by and in the course of
employment, alone or in conjunction with others, together with any credit cards
and other physical and personal property which Employee received from the
Employer or which Employee generated in connection with his employment by the
Employer, which are in Employee’s possession, custody or control, are the sole
property of the Employer. Employee further warrants that he has turned over, or
shall promptly return to the Employer, any such documents or property in his
possession, custody or control.
 
17.  Nothing in this Agreement shall be interpreted as depriving Employee of the
protections he is entitled to under Employer’s insurance policies including, but
not limited to, its D&O insurance policy and pursuant to Employer’s Articles of
Incorporation and By-Laws that were in effect on the Effective Date, it being
agreed that such protection shall remain in effect hereafter for the benefit of
Employee to the same extent as other officers and/or directors of Employer.
 
18.  Employee acknowledges that any of Employer’s and/or its affiliates’ or
related entities’ business opportunities which were identified by, known by, or
otherwise created by Employee are the property of the Employer and/or its
affiliated or related entities.
 

--------------------------------------------------------------------------------


 
19.  The parties affirm that this Agreement is the product of negotiation and it
shall not be construed against either party on the basis of sole authorship.
 
20.  No amendment or modification of this Agreement requires the consent of any
individual, partnership, corporation or other entity not a party to this
Agreement. Nothing in this Agreement, express or implied, is intended to confer
upon any third person any rights or remedies under or by reason of this
Agreement. It is expressly understood and agreed that Sections 3, 9, 13, 15, 16
and 17 shall survive any termination of this Agreement.
 
21.  This Agreement may be executed in several counterparts with the same effect
as if all parties hereto had signed the same document. All counterparts shall be
construed together and shall constitute one agreement.
 
22.  This Agreement and the rights and obligations hereunder shall be governed
by, and construed and interpreted, in all respects, in accordance with the laws
of the State of Florida. In any action to enforce the terms of this Agreement,
jurisdiction and venue shall lie exclusively in the United States District
Court, Middle District of Florida, Jacksonville Division, or the Seventh
Judicial Circuit Court in St. Johns County, Florida. The prevailing party in any
action brought to enforce the terms of this Agreement shall be entitled to an
award of reasonable attorney’s fees, costs and expenses.
 
23.  Employee acknowledges that Employee has been advised by Employer to seek
legal advice regarding the effect of this Agreement including the release in
Section 2. prior to signing it. Employee has had twenty-one (21) days from the
Effective Date, to consider this Agreement before signing it. Employee
understands that he may use as much of this twenty-one (21) day period as he
wishes before signing the Agreement. Employee further understands that he may
revoke this Agreement within seven (7) calendar days after signing it.
Revocation must be made by delivering written notice of revocation as provided
in Section 13. The seven (7) day revocation period, during which the Employee
may revoke his acceptance of the Agreement, begins on the day he executes this
Agreement. Employee understands that he may not waive the seven (7) day
revocation period. By signing this Agreement, Employee states that he has
received advice of counsel, read it, understands it, knows that he is giving up
important rights, agrees with everything in it, and has signed it knowingly and
voluntarily. Employee agrees that Employer shall be under no obligation
whatsoever to provide any of the benefits in Section 5. or elsewhere herein
until after the expiration of the seven (7) days revocation period.
 
IN WITNESS WHEREOF, the parties have executed this Agreement in counterparts as
of the day and year first written above.

 

                                                                                                                       
  GLOBAL AXCESS CORP Michael J. Dodak        
By:                                       
Its:                                             


 

--------------------------------------------------------------------------------

